DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a sensor device, classified in A61B 5/14503.
II. Claims 14-18, drawn to a sensor array, classified in A61B 5/1473.
3.	The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group II has separate utility such as using a plurality of sensor devices, each configured for insertion through the skin at different insertion sites.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention; and
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	During a telephone conversation with Alan Chang on 15 November 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claims 14-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stafford, U.S. Patent Application Publication No. 2008/0119707 A1 (“Stafford”).
	As to Claim 14, Stafford teaches the following:
A sensor array (“analyte monitoring system”) 10 for measuring an analyte concentration (see “FIG. 1 shows a top view of an exemplary embodiment of a combined fluid delivery and analyte monitoring system 10 constricted according to some aspects of the present invention, while FIG. 2 shows an elevational end view of system 10 mounted on the skin of patient P.” in para. [0018], and see figs. 1 and 2), the sensor array 10 comprising:
a laminate (“flexible patch”) 12 comprising an adhesive layer (“adhesive”, not labeled) configured for adhering the laminate to a host’s skin (see “Flexible patch 12 may be provided with an adhesive on a bottom surface to secure patch 12 to the skin of the patient during use.” in para. [0018]); and
a plurality of sensor devices (“transcutaneous analyte sensors”) each attached to the laminate and each configured for insertion through the skin at a different insertion site (see “Flexible patch 12 may be provided with one or more sensor sites 34 for receiving transcutaneous analyte sensors. Multiple sensors can be used simultaneously to provide redundant analyte readings.” in para. [0023]), 
wherein each sensor device comprises a sensor unit and a mounting unit (“one or more sensor sites”) 34 configured to support the sensor device on an exterior surface of the host’s skin,
the sensor unit (“sensor”) 42 comprising an in vivo portion having a tissue piercing element (“sharp edge”) and a sensor body (“flexible substrate”) 50, the sensor body 50 comprising at least one electrode (“at least one working electrode”) 58 and a membrane (not labeled) covering at least a portion of the at least one electrode (see “Transcutaneous analyte sensors can be inserted into the user's skin using an automatic introducer or inserter device, such as those described in U.S. patent application Ser. No. 10/703,214, published Jul. 8, 2004 under publication number 20040133164, incorporated herein by reference in its entirety.” in para. [0024]; and see U.S. Patent Application Publication No. 2004/0133164 A1, para. [0056], [0058]).
	As to Claim 15, Stafford teaches the following:
wherein the laminate comprises sensor electronics (“controller and transmitter module”) 16 operatively connected to the sensor devices (see para. [0018] and [0024]).
	As to Claim 16, Stafford teaches the following:
wherein the plurality of sensor devices are configured to provide parallel measurements of analyte concentration (see para. [0023]).
	As to Claim 17, Stafford teaches the following:
wherein the plurality of sensor devices comprises a first sensor device and a second sensor device (see para. [0023]), 
wherein the first sensor device is configured to measure analyte concentration at a first range of analyte concentrations and the second sensor device is configured to measure analyte concentration at a second range of analyte concentrations, wherein the first range is different from the second range (see para. [0023]).
	As to Claim 18, Stafford teaches the following:
wherein the plurality of sensor devices comprises a first sensor device and a second sensor device (see para. [0023]), 
wherein the first sensor device comprises a first sensor body configured to reside in a host tissue at a first depth (see para. [0023]), 
wherein the second sensor device comprises a second sensor body configured to reside in the host tissue at a second depth, and wherein the first depth is different from the second depth (see para. [0023]).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        12/02/2022